


Exhibit 10.2
PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (“Contract”) is made as of this 30th day of
July, 2014 (the “Effective Date”) by and between ERP BRYAN STATION, LLC, a
Delaware limited liability company, (“Seller”), and Wheeler Interests, LLC, a
Virginia limited liability company, or assigns (“Purchaser”).
WITNESSETH:


WHEREAS, Seller owns a shopping center containing approximately 7.00 acres of
land and buildings with approximately 67,177 square feet of leasable area,
commonly referred to as Kroger Plaza at Bryan Station with an address of 1650
Bryan Station Road, Fayette County, Kentucky, and desires to sell same to
Purchaser; and


WHEREAS, Purchaser desires to acquire such shopping center and related assets;
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties agree as follows:
1.Property.     Subject to the terms and conditions hereof, Seller agrees to
sell to Purchaser, and Purchaser agrees to purchase from Seller, the following
described property:
A.    All those certain tracts or parcels of land located in Lexington, Fayette
County, Kentucky, consisting of approximately 7.00 acres of land as generally
depicted on Exhibit “A” attached hereto and by this reference incorporated
herein, together with the buildings, certain driveways, parking areas,
stormwater ponds, and vacant parcels, and all other improvements located thereon
owned by Seller (the “Improvements”), and together with all appurtenances,
rights, easements, rights of way, tenements and hereditaments incident thereto
and all title and interest, if any, of Seller in and to any land lying in the
bed of any street, road or avenue, open, closed or proposed, in front of or
adjoining said tracts of land (said tracts of land, the Improvements and all
other rights described above being hereinafter collectively referred to as the
“Real Property”); and


B.    All equipment, furniture, furnishings, supplies and other fixtures of
every description located on, or attached to the Real Property and which are
owned by Seller as of the Effective Date (the “Additional Property”), and


C.    All leases of portions of the Real Property (the “Leases”), as more
particularly described in that rent roll on Exhibit “B” attached hereto and by
this reference made a part hereof; and


D.    To the extent of Seller’s interest, if any, all other assets and property
rights (including intangible assets) relating to the Real Property and
Additional Property or any portion thereof, including, but not limited to, and
to the extent assignable, all reciprocal easement agreements, operating
agreements, development agreements, warranties, guarantees and bonds,
certificates of occupancy, trade names, service marks, service contracts (to the
extent assumed by Purchaser), governmental and regulatory licenses and permits
(including any permits relating to

1



--------------------------------------------------------------------------------




stormwater management), final working drawings, engineering plans, utilities
lay-out plans, surveys, topographical plans and plans and specifications.


The Real Property, Additional Property, Leases and all other assets and property
rights and interests described in this Section 1 are hereinafter collectively
referred to as the “Property”.


2.    Purchase Price and Terms of Payment.
A.    The purchase price (“Purchase Price”) for the Property shall be Six
Million One Hundred Thousand and 00/100 DOLLARS ($6,100,000.00) and shall be
paid on the Closing Date by Federal funds wire transfer, in United States
dollars.
B.    No later than two (2) business days after the expiration of the Review
Period (as defined below) unless this Contract has been sooner terminated,
Purchaser shall deposit Fifty Thousand and 00/100 Dollars ($50,000.00) (the
“Deposit”) with Cheryl L. Voll Bingham Greenebaum Doll LLP 300 West Vine Street,
Suite 1100 | Lexington, KY  40507 Direct: 859-288-4687 | Fax: 859-367-3867 |
Cell:  859-967-7592 Email: cvoll@bgdlegal.com (the “Escrow Agent”). If the
transaction contemplated by this Contract closes in accordance with the terms
and conditions of this Contract the Deposit shall be delivered by the Escrow
Agent to Seller as payment toward the Purchase Price.
C.    The remaining balance of the Purchase Price shall be payable in cash or by
wire transfer or other immediately available funds to Seller on the Closing
Date.
3.    Review Period; Inspection.


A.    At all times during the period commencing on the Effective Date and
terminating on the date that is forty five (45) days after the Effective Date
(the “Review Period”), Purchaser, its agents, employees, representatives and
contractors, at Purchaser’s sole cost and expense, shall have the rights:


1.    To enter upon the Real Property at all reasonable times, and after
reasonable advance notice to Seller, to perform such tests, inspections and
examinations of the Real Property and Additional Property as Purchaser deems
advisable, including the structural condition of, and all electrical and
mechanical systems contained in, the Improvements, and to make investigations
with regard to title to the Real Property, environmental matters, matters of
survey, flood plain of the Real Property, utilities availability, zoning and
building code and other applicable governmental requirements with regard to the
Real Property and the use thereof. With respect to the foregoing investigations,
Purchaser, its agents, employees, representatives and contractors, may enter
upon the Real Property and do all things necessary in connection therewith,
subject to the tenants’ rights of occupancy, and provided they do not adversely
affect the Real Property. Purchaser shall not unreasonably disturb any of the
tenants while conducting its inspections, tests and studies. Purchaser shall
indemnify, defend and hold Seller harmless from and against all cost, loss,
damage and expense, including reasonable attorneys’ fees, arising out of
Purchaser’s or its agent’s or independent contractor’s entry upon the Real
Property and the conduct of the activities upon the Real Property pursuant to
the terms of this paragraph. Purchaser shall promptly repair any damage

2



--------------------------------------------------------------------------------




to the Property to substantially the same condition as existed prior to the
conduct of said tests, inspections, examinations, investigations and reviews,
and this obligation of Purchaser shall survive any termination of this Contract.
Furthermore, and notwithstanding anything in this Contract to the contrary,
Purchaser shall be permitted to perform a Phase II environmental audit and
inspection of the Real Property if the Phase I environmental audit and
inspection of the Real Property recommends a Phase II environmental audit and
inspection of the Real Property be performed; and
2.    After reasonable advance notice to Seller, to investigate and review any
and all books and records relating to the Property and all Leases, service
agreements, tenant correspondence, operating statements, warranties, guarantees
or bonds, certificates of occupancy, governmental or regulatory licenses and
permits, plans and specifications and other items relating to the Property.
Within five (5) days of the Effective Date Seller shall forward to Purchaser
true and complete copies of all the items set forth on Exhibit “C” to the extent
that such items are in its possession or control. As to any such items on
Exhibit “C” that are prepared by anyone other than Seller, (any such items
prepared by anyone other than Seller must be clearly marked as being prepared by
someone other than Seller) the furnishing of such items is without
representation or warranty by Seller as to the accuracy thereof or as to the
right of Purchaser to rely on the same, all of which were prepared by third
parties. At all reasonable times Seller shall make available to Purchaser, its
counsel and accountants, all financial and operating data and other books and
records pertaining to the Property under Seller’s control.
B.    Purchaser shall have the right during the Review Period to determine that
it is satisfied, in its sole and absolute discretion, with the results of any of
the tests, inspections or investigations relating to the Property or the
operation thereof, and that the Property is suitable in all respects for
Purchaser’s intended purposes or needs. In the event Purchaser does not, prior
to the end of the Review Period, notify Seller in writing of the waiver of its
right to terminate this Contract pursuant to its review of the items as set
forth in this Section 3, this Contract shall automatically terminate without
requirement of further action on the part of Purchaser or Seller. In the event
of such termination, Purchaser shall immediately return to Seller any documents,
plans, studies or other materials related to the Property that were provided by
Seller to Purchaser, together with a copy of any non-privileged, non-proprietary
reports or materials generated by or on behalf of Purchaser in connection with
Purchaser’s tests, inspection or investigations relating to the Property, and
neither party shall have any further liability or obligations to the other
hereunder; provided however, the indemnity contained in Section 3 (A) herein
shall survive.
4.    Title.
A.    Purchaser shall obtain a current ALTA owner's title commitment for title
insurance for the Real Property (the "Title Commitment") issued by the title
agency associated with the Escrow Agent, together with true and complete copies
of all exceptions contained therein and Purchaser shall order an ALTA Survey
(the "Survey") of the Real Property. Upon the receipt of the Title Commitment
and Survey, Purchaser shall review all such information and shall, no later than
ten (10) days prior to the end of the Review Period, furnish a copy of the Title
Commitment and Survey to Seller together with a statement as to which exceptions
shown on the Title Commitment or Survey are unacceptable to Purchaser (the
"Title Objection(s)"). If Purchaser fails to deliver such notice of Title
Objections to Seller ten (10) days prior to the end of the Review Period then
Purchaser shall be deemed to have found title to the Real Property unacceptable
in all respects and this Contract

3



--------------------------------------------------------------------------------




shall be deemed terminated by Purchaser, the Deposit shall be returned to
Purchaser and neither party shall have any further liability or obligations to
the other hereunder; provided, however, the indemnity contained in Section 3 (A)
herein shall survive such termination.


B.    Within five (5) business days of receipt of Purchaser's written notice of
Title Objections (the “Seller Election Date"), Seller shall notify Purchaser in
writing of any Title Objections which Seller either refuses to cure or is unable
to cure in a manner acceptable to Purchaser. In the absence of such notice from
Seller to Purchaser, Seller shall be deemed to have elected not to satisfy,
correct or cure any Title Objections.


C.    In the event Seller notifies Purchaser or is deemed to have notified
Purchaser on or before the Seller Election Date of its election to refuse to
cure or its inability to cure in a manner acceptable to Purchaser all of the
Title Objections of which Seller is notified by Purchaser, then Purchaser shall
by notice to Seller prior to the expiration of the Review Period elect one of
the following:
1.    To waive such Title Objection(s) and to close the transaction in
accordance with the terms of this Contract; or
2.    To terminate this Contract by notice to Seller given on or before the
expiration of the Review Period; provided, however, the indemnity contained in
Section 3 (A) herein shall survive such termination. If Purchaser fails to
deliver such notice to Seller prior to the expiration of the Review Period, then
Purchaser shall be deemed to have found title to the Real Property unacceptable
in all respects and this Contract shall be deemed terminated by Purchaser, the
Deposit shall be returned to Purchaser and neither party shall have any further
liability or obligations to the other hereunder; provided, however, the
indemnity contained in Section 3 (A) herein shall survive such termination.
D.    "Permitted Exceptions" shall mean any Title Objections to which Purchaser
fails to object or which Purchaser waives its objections pursuant to this
Section 4.
E.    Notwithstanding the provisions of Section 4 (A) or Section 4 (B) to the
contrary, on the Closing Date, as defined below, title to the Real Property
shall be good and marketable, free and clear of all mortgages, liens and
encumbrances, and free and clear of all leases other than the Leases, security
interests, restrictions, rights-of-way, easements, encroachments and other
matters, except for the Permitted Exceptions. Notwithstanding anything in this
Contract to the contrary, and notwithstanding any notice of Title Objections
delivered hereunder or not delivered hereunder, Seller shall cause all mortgages
and deeds of trust encumbering the Real Property and all judgments and liens
against the Real Property not caused by the actions of Purchaser or Purchaser’s
agents, employees or contractors, to be satisfied, vacated or released from the
Real Property on or prior to Closing. Notwithstanding anything to the contrary
contained herein, Seller and Buyer acknowledge that the Real Property is
encumbered by a loan from UBS Real Estate Securities Inc. to Seller in the
amount of $2,540,000.00 (the “UBS Loan”), as evidenced by that certain Mortgage,
Security Agreement and Fixture Financing Statement, dated June 8, 2012, and
recorded in Book 7464 at Page 716 in the Office of the Clerk of Court of Fayette
County, Kentucky.

4



--------------------------------------------------------------------------------




If Buyer elects not to assume the UBS Loan and requires Seller to cause the UBS
Loan to be satisfied at Closing, then Buyer shall reimburse Seller at Closing
the costs incurred by Seller in connection with the pre-payment of the UBS Loan,
excluding the outstanding amount of the UBS Loan.
5.    Seller’s Representations and Warranties. Seller warrants and represents to
Purchaser as follows, which warranties and representations shall be deemed made
on the Effective Date and shall be reaffirmed at Closing:
A.    Seller is a validly existing limited liability company in good standing
and has the authority to enter into and perform its obligations under this
Contract. The person executing this Contract on behalf of Seller has been
authorized to do so.
B.    The execution and delivery of this Contract do not, and the consummation
of the transaction contemplated hereby will not in any material respect require
any approval, consent, authorization or order of, or filing with, any private
party or any governmental agency or body or violate any law, rule or regulation
or any order, arbitration award, judgment or decree to which Seller is a party
or by which the Seller or any of the Property is bound.
C.    The Property is not subject to any option contract or other sales
contract, or to any leases or other occupancy agreements other than the Leases.
D.    Seller has no knowledge of, and has received no notice from, any
governmental authority requiring any work, repairs, construction, alterations or
installations on or in connection with the Property, or asserting any violation
of any federal, state, county or municipal laws, ordinances, codes, orders,
regulations or requirements affecting any portion of the Property, including,
without limitation, any applicable environmental laws or regulations. There is
no action, suit or proceeding pending or, to the knowledge of Seller, threatened
against or affecting Seller or the Property or any portion thereof or relating
to or arising out of the ownership of the Property, in any court or before or by
any federal, state, county or municipal department, commission, board, bureau or
agency or other governmental instrumentality.
E.    The Seller has not received from any governmental authority any written
notice of, and the Seller presently has no knowledge of, pending or contemplated
condemnation proceedings affecting the Property.
F.    On the date Purchaser notifies Seller that it has waived its rights to
terminate this Contract pursuant to Section 3 (B) hereof, Seller shall give
notice of termination to be effective at Closing with regard to any management
or leasing contract or fee arrangement between Seller and any other party for or
in connection with the Real Property and all payments due thereunder will be
paid in full by Seller prior to Closing and Seller shall hold Purchaser harmless
from any claims thereunder, unless Purchaser, at its sole option, assumes any
such agreement in writing. Seller further warrants and represents that all such
contracts and agreements shall be terminated effective as of Closing, unless
otherwise assumed by Purchaser as noted above.
G.    Seller has not received any notice from any insurance company or any board
of fire underwriters (or other body exercising similar functions) claiming any
defects or deficiencies with respect to, or requesting the performance of any
repairs, alterations or other work to, the Property.
H.    To Seller’s actual knowledge, without independent investigation, and
except as set forth in any environmental report provided by Seller to Purchaser,
the Real Property is not

5



--------------------------------------------------------------------------------




(and has not been) in violation of any applicable environmental law, including
without limitation those listed below in this paragraph. Further, to Seller’s
actual knowledge, without independent investigation, and except as set forth in
any environmental report provided by Seller to Purchaser, the Real Property is
not now, nor has it at any time during Seller’s ownership thereof been, used for
the manufacture, processing, distribution, use, treatment, storage, disposal,
placement, transport or handling of toxic materials, hazardous wastes or
hazardous substances (as those terms are defined in the Resource Conservation
and Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et seq.) or the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601 et seq.), oils, petroleum-derived compounds, or
pesticides, all of which are hereinafter referred to as “Hazardous Materials”).
In addition, to Seller’s actual knowledge, without independent investigation,
and except as set forth in any environmental report provided by Seller to
Purchaser, no (i) underground storage tanks, (ii) asbestos (either commercially
processed or excavated raw materials), (iii) electrical transformers,
fluorescent light fixtures with ballast, or other items or equipment containing
polychlorinated biphenyls (“PCBs”), or (iv) other Hazardous Materials are
present on the Property in violation of any applicable law except as previously
disclosed in writing to Purchaser by Seller. Seller has not received any
information from neighboring property owners indicating they have any concerns
about existing environmental conditions which could affect the Property or
suggesting they might look to Seller for contribution to clean up or remediate
such condition. In the event Purchaser shall discover such Hazardous Materials,
toxic substances, tanks or other unsatisfactory (in Purchaser’s sole discretion)
environmental conditions on or about the Property at any time prior to Closing,
Purchaser shall have the right to terminate this Contract upon written notice
thereof to Seller, whereupon Escrow Agent shall return the Deposit to Purchaser
together with all interest thereon, and neither party shall have any further
liability or obligations to the other hereunder except for such obligations for
which this Contract provides shall survive the expiration or earlier termination
of this Contract. Notwithstanding anything to the contrary herein, if during the
Review Period Purchaser becomes aware of any fact or condition that renders any
representation or warranty of Seller herein inaccurate or untrue and Purchaser
fails to terminate this Contract prior to the expiration of the Review Period,
then such representation or warranty of Seller shall be deemed modified
accordingly, and Purchaser shall be deemed to have waived any right to terminate
this Contract as a result of the same. Otherwise, the effect of the
representations made in this subparagraph shall not be diminished or deemed to
be waived by any inspections, tests or investigations made by Purchaser or its
agents.
J.    No assessments or charges for any public improvements have been made
against the Property which remains unpaid. No improvements to the Property or
any roads or facilities abutting the Property have been made or ordered by or on
behalf of Seller for which a lien, assessment or charge can be filed or made.
K.    Exhibit “B” lists all (i) leases for any portion of the Property and all
amendments and any other writings related thereto in effect on the Effective
Date and (ii) guaranties with respect to the Leases in effect on the Effective
Date (the “Guaranties”). Each of the Leases and Guaranties is valid and
subsisting and in full force and effect, has not been further amended, modified
or supplemented and the tenant thereunder is in actual possession in the normal
course and Landlord is not aware of any default on the part of the tenant
thereunder. No tenant has asserted any claim of which Seller has notice which
would in any way affect the collection of rent from such tenant and no written
notice of default or breach on the part of the landlord under any of the Leases

6



--------------------------------------------------------------------------------




has been received by Seller or its agents from the tenant thereunder. All
improvements, landlord work, painting, repairs, alterations and other work
required to be performed thereunder, have been or will be fully performed and
paid for in full prior to Closing.
L.    The rents set forth in Exhibit “B” are the actual rents, income and
charges presently being collected by Seller. No tenant under any of the Leases
is entitled to any concessions, allowances, rebates or refunds or has prepaid
any rents or other charges for more than the current month. None of the Leases
and none of the rents or other amounts payable thereunder have been assigned,
pledged or encumbered, except in connection with any loan to be fully satisfied
prior to, or at, Closing. No security deposits have been paid by any tenants
which have not heretofore been returned, except as set forth in Exhibit “B”
hereto, if any.
M.    Following Closing, no brokerage or leasing commissions or other
compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of any of the Leases or any
extensions or renewals thereof claiming by, through or on behalf of Seller.
N.    If, after Seller’s execution hereof, Seller becomes aware of any event
occurs or condition which renders any of the representations contained herein
untrue or misleading in any material respect, Seller shall promptly notify
Purchaser in writing.
O.    All documents provided to Purchaser, including without limitation the
items provided pursuant to Section 3 (A) (2) herein, are the complete originals
or, if not originals, are true, accurate, and complete copies thereof.
P.    Except as delivered to Purchaser as specified in Section 1 (D), there are
no material warranties, guarantees or bonds, certificates of occupancy,
governmental or regulatory licenses and permits, plans and specifications or
other tangible or intangible assets relating to the Real Property or Additional
Property, and all of the warranties, guarantees and bonds, certificates of
occupancy, governmental or regulatory licenses and permits and other assets
delivered to Purchaser as specified in Section 1(D) are assignable, valid and
existing and in full force and effect and have not been amended, modified or
supplemented.
Q.    The Seller is not a debtor in any bankruptcy or other insolvency
proceeding.
R.    All amounts due and payable by Seller under any operating and reciprocal
easement agreements affecting the Real Property have been paid and Seller has
not received written notice of default under any such agreements which has not
been cured, nor, to Seller’s knowledge, are any other parties in default under
any of such agreements.
S.    Based solely upon Seller’s review of an existing title insurance policy,
Seller represents that Seller is the owner of the Real Property, the title to
the Real Property is insurable at standard title insurance company rates, free
and clear of all liens, encumbrances or leases, except the Leases and the
exceptions set forth in Seller’s existing title insurance policy. To Seller’s
actual knowledge, but without independent investigation, there are no title
conditions adversely affecting title insurability of the Real Property.
If any such representation is not true as of the Closing as a result of a
matter, event or circumstance beyond Seller’s reasonable control, Purchaser may
not consider same as an event of default hereunder; but rather, in such case,
Purchaser may, at Purchaser’s option and as Purchaser’s sole and exclusive
remedy, terminate this Contract and have the Deposit refunded by Escrow Agent,

7



--------------------------------------------------------------------------------




whereupon the parties hereto shall have no further rights, obligations or
liabilities with respect to each other hereunder, except for those for which
this Contract provides shall survive its expiration or earlier termination.
Except as expressly set forth in this Contract, the Property is being sold and
conveyed “as is” and “with all faults” and Seller has not made, does not make,
and hereby disclaims any and all express or implied representations and
warranties regarding or relating to the condition, suitability for any
particular purpose, susceptibility to flooding, value, marketability, zoning of
the Property, or with respect to use and occupancy restrictions, compliance with
environmental laws and laws and regulations relating to hazardous substances,
toxic wastes and underground storage tanks, and all legal requirements affecting
or relating to the Property. Purchaser acknowledges that, except as expressly
set forth in the Contract, (i) Purchaser is not relying on any warranties or
representations with respect to the physical condition of the Property or with
respect to the operations of the Property, (ii) Seller does not warrant the
completeness or accuracy of any documents that are prepared by third parties,
reports that are prepared by third parties (including, without limitation, any
environmental reports), studies that are prepared by third parties or other
items furnished to Purchaser hereunder that are prepared by third parties, and
(iii) Purchaser is not relying on any information provided by Seller, and that
Purchaser has made, or will make prior to the Closing, an independent
investigation of all matters relating to the Property and the ownership and
operation of the Property. The terms and covenants of this paragraph shall
survive the Closing and the delivery of the deed from Seller to Purchaser or any
termination of this Contract. No representation, warranty, covenant, agreement
or condition not expressed in this Contract shall be binding upon the parties
hereto or shall affect or be effective to interpret, change or restrict the
provisions of this Contract unless the same is in writing and signed by the
party to be charged.
6.    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller as follows:
A.    This Contract is validly executed and delivered by Purchaser and the
performance by Purchaser hereunder does not violate (i) any agreement or
contract to which Purchaser is a party or (ii) any judgment, order, injunction,
decree, regulation or ruling of any court or other governmental authority to
which Purchaser is subject.
B.    The execution of this Contract by Purchaser has been properly authorized
and is the binding obligation of Purchaser.
7.    Seller’s Covenants. Seller covenants and agrees as follows:
A.    Seller will not (i) mortgage, pledge or subject the Property or any part
thereof to an unbonded lien or other encumbrance, (ii) permit any mechanic’s or
materialmen’s lien to attach against the Real Property, (iii) execute or cause
or permit to be placed of record any document affecting title to any portion of
the Real Property, or (iv) enter into, or subject any portion of the Property
to, any option contract, sales contract, or any other agreement, pursuant to
which any party shall have any right to purchase any portion of the Property or
(v) enter into any lease, assignment, amendment, modification, supplement or
renewal of any of the Leases, without first receiving Purchaser’s prior written
approval, which approval may be withheld for any reason.
B.    Seller will not sell or otherwise dispose of or remove any fixtures,
mechanical equipment or any other item included within the Property.

8



--------------------------------------------------------------------------------




C.    Seller will not, without the prior written consent of Purchaser, do any
act which will materially adversely affect the warranties, guarantees, bonds and
other items delivered to Purchaser as specified in Section 1 (D) herein.
D.    Seller will comply with each and every material undertaking, covenant and
obligation of the landlord under the Leases.
E.    Seller will maintain or cause to be maintained the Property, including all
plumbing, heating, ventilating, air conditioning and other mechanical and
electrical systems contained in the Improvements, in good order and repair,
reasonable wear and tear excepted.
F.    Seller will pay or cause to be paid all debts, taxes, fees, assessments,
commissions, and other obligations related to the use and ownership of the
Property up to the date of Closing, except for those items for which proration
is agreed upon in accordance with the provisions of Section 10 hereof.
G.    Seller will: (i) manage and operate the Property only in the ordinary and
usual manner and maintain in full force and effect until the Closing Date all
appropriate insurance policies; (ii) deliver the Property on the Closing Date in
substantially the same condition it is in on the date of this Contract,
reasonable wear and tear excepted; (iii) give prompt written notice to
Purchaser, by overnight delivery from a recognized national carrier, electronic
mail or facsimile of any fire or other casualty affecting the Property after the
Effective Date; (iv) deliver to Purchaser, promptly after receipt by Seller,
copies of all notices of violation issued by governmental authorities with
respect to the Property received by Seller after the Effective Date.
H.    If Purchaser has not terminated this Contract on or before the expiration
of the Review Period, Seller will use commercially reasonable efforts to deliver
to Purchaser, prior to Closing, duly executed originals of estoppel certificates
(the “Estoppel Certificates”) from Cato’s (the “Key Tenant”) and from shop space
tenants representing at least eighty percent (80%) of leased area of the Real
Property exclusive of the area of the Real Property leased to the Key Tenant in
the form attached hereto as Exhibit “D” or upon any similar form required by any
lender to Purchaser; provided, however, that if a form of estoppel certificate
is attached to or otherwise prescribed in an applicable Lease then such form
shall be deemed to be acceptable to Purchaser. In addition, each guarantor of a
Lease shall execute the Guarantee Estoppel attached hereto as Exhibit “D” (the
“Guarantor Estoppel Certificate”) without any amendments thereto.
If all of the above described Estoppel Certificates have not been delivered to
Purchaser prior to Closing in the required form and showing no claim of offset
by the tenant, no default by Seller under the Leases and no circumstance which
would with the giving of notice or passing of time be a default by Seller under
any Lease within the aforesaid time period and if all of the required Guarantor
Estoppel Certificates have not been delivered to Purchaser prior to Closing
without modification, Purchaser may elect to terminate this Contract and the
Deposit shall be returned to Purchaser, and neither party shall have any further
liability or obligations to the other hereunder except for such obligations for
which this Contract provides shall survive the expiration or earlier termination
of this Contract.
I.    If Purchaser has not terminated this Contract on or before the expiration
of the Review Period, Seller will use commercially reasonable efforts to deliver
to Purchaser, prior to Closing, duly executed originals of subordination,
nondisturbance agreements (the “SNDA

9



--------------------------------------------------------------------------------




Agreements”) from the Key Tenant and any tenant that has recorded a memorandum
of lease in the local land records in the form attached hereto as Exhibit “E” or
upon any similar form required by any lender to Purchaser; provided, however,
that if a form of SNDA Agreement is attached to or otherwise prescribed in an
applicable Lease then such form shall be deemed to be acceptable to Purchaser.
If all of the SNDA Agreements have not been delivered to Purchaser in the
required form without modification within the aforesaid time period, Purchaser
may elect to terminate this Contract and the Deposit shall be returned to
Purchaser, and neither party shall have any further liability or obligations to
the other hereunder except for such obligations for which this Contract provides
shall survive the expiration or earlier termination of this Contract.
J.    If Purchaser has not terminated this Contract on or before the expiration
of the Review Period, Seller will deliver to Purchaser, prior to Closing, duly
executed originals of estoppel certificates (“REA Estoppel”) from all parties
subject to any Reciprocal Easement Agreement or Easement with Covenants and
Restrictions or similar agreement (the “Restrictive Agreement”), if any, in the
form attached hereto as Exhibit “G”, by which the parties to the Restrictive
Agreement shall certify that the Restrictive Agreement is in full force and
effect, has not been modified or amended in any way, and to the best knowledge
of the party giving the estoppel, the Seller is not in default under the
applicable instrument and all amounts, if any, owing under the Restrictive
Agreement have been paid in full by Seller.
8.    Conditions.
A.    In addition to Purchaser’s absolute right to terminate this Contract for
any reason at any time during the Review Period, the obligation of Purchaser
under this Contract to purchase the Property from Seller is subject to the
satisfaction of each of the following conditions on or prior to the Closing
Date, any of which conditions may be waived in whole or in part by Purchaser by
written waiver at or prior to the Closing Date:
1.    Title to the Real Property shall be good and marketable as required
herein, free and clear of all liens and encumbrances, and subject to no
exceptions other than the Permitted Exceptions and the Escrow Agent shall be
prepared to issue an owner’s title insurance policy pursuant to the Title
Commitment insuring the title to the Real Property, subject only to the
Permitted Exceptions, in the amount of the Purchase Price or such lesser amount
as Purchaser, in its sole discretion, shall determine, and with such
endorsements as Purchaser shall require. Seller shall discharge all liens
against the Property at Closing.
2.    Seller shall have performed, observed and complied with all covenants,
agreements and conditions required by this Contract to be performed by, observed
and complied with on its part either on or prior to the Closing Date.
3.    All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects as of the Closing Date, and Seller
will deliver to Purchaser at Closing a certificate to that effect.
4.    The physical condition of the Property and the title for the Property
shall not have materially changed since the Effective Date.
5.    All tenants of the Leases shall be occupying the Real Property and none of
them shall be in default in the payment of rent or performance of any other
material obligation.

10



--------------------------------------------------------------------------------




6.    Seller shall have received the Estoppel Certificates, REA Estoppel and
SNDA Agreements as required pursuant to Section 7 herein.
7.    Seller's representations and warranties shall be correct in all material
respects as of the time of Closing.
In the event any of the foregoing conditions to the Closing are not satisfied or
waived in writing by Purchaser as of the Closing Date, then, Purchaser may
either (i) extend the date for Closing for a maximum of thirty (30) days until
such conditions are satisfied, or (ii) terminate this Contract and have the
Deposit refunded together with accrued interest, and neither party shall have
any further liability or obligations to the other hereunder except as stated
below and except for such obligations for which this Contract provides shall
survive the expiration or earlier termination of this Contract, or (iii) waive
in writing the satisfaction of any such conditions, in which event this Contract
shall be read as if such conditions no longer existed; provided, however that,
if such failure of condition also constitutes or is accompanied by a default by
Seller hereunder, Purchaser shall have all rights and remedies as set forth in
Section 13 hereof. If Purchaser has extended the date for Closing for a maximum
of thirty (30) days and the condition(s) are still not satisfied as of the
extended date for Closing, then Purchaser may (i) waive in writing the
satisfaction of any such conditions, in which event this Contract shall be read
as if such conditions no longer existed or (ii) terminate this Contract and have
the Deposit refunded together with accrued interest, and neither party shall
have any further liability or obligations to the other hereunder except as
stated below and except for such obligations for which this Contract provides
shall survive the expiration or earlier termination of this Contract; provided,
however, that if such failure of condition also constitutes or is accompanied by
a default by Seller hereunder, Purchaser shall have all rights and remedies as
set forth in Section 13 hereof.
B.    The obligations of Seller under this Contract to sell the Property to
Purchaser are subject to the satisfaction of each of the following conditions:
1.    Purchaser shall have performed, observed and complied with all covenants,
agreements and conditions required by this Contract to be performed by, observed
and complied with on its part either on or prior to the Closing Date.
2.    Not later than ten (10) business days after the Effective Date, Purchaser
shall have made application to a lender of Purchaser’s choice for a loan in an
amount and upon terms to the satisfaction of Purchaser.
3.    All of Purchaser’s representations and warranties contained herein shall
be true and correct in all material respects.
In the event any of the foregoing conditions to the Closing are not satisfied or
waived in writing by Seller as of the Closing Date, then Seller may terminate
this Contract and the Deposit shall be returned to Purchaser and Seller and
Purchaser shall have no further responsibility to each other and the indemnity
contained in Section 3 (A) herein shall survive; provided, however that, if such
failure of condition also constitutes or is accompanied by a default by
Purchaser hereunder, Seller shall have all rights and remedies as set forth in
Section 14 hereof.
C.    Subject to the terms and conditions contained in this Section 8.C., the
obligation of Purchaser under this Contract to purchase the Property from Seller
is subject to Purchaser having made application to a lender of Purchaser’s
choice for a loan upon terms and in an amount not less

11



--------------------------------------------------------------------------------




favorable to Purchaser than the terms and amount set forth in this Section 8.C.,
such loan application shall have been accepted by the lender of Purchaser’s
choice, and such lender shall have given final approval of such loan, all loan
conditions shall be met, and such loan shall be fully funded at Closing (the
“Financing Condition”). Notwithstanding anything to the contrary contained
herein, for the Financing Condition to remain valid, Purchaser must make
application to a lender of Purchaser’s choice no later than ten (10) business
days following the Effective Date and notify Seller in writing of the date on
which Purchaser made such application. Purchaser’s right to terminate this
Contract due to a failure of satisfaction of the Financing Condition shall be
limited such that Purchaser may not terminate this Contract if Purchaser’s
lender is willing to approve a loan in an amount of at least $4,575,000.00,
having an interest rate of 5.00% per annum or less, a term of no less than 10
years and amortized for at least 30 years. Purchaser shall deliver to Seller
written notice that Purchaser’s lender has preliminarily approved the loan to
Purchaser on terms acceptable to Purchaser once Purchaser receives such approval
from Purchaser’s lender.


If the Financing Condition shall fail to be satisfied prior to the Closing Date
for reasons outside of Purchaser’s control, then either Seller or Purchaser may
terminate this Contract by delivering written notice to the other party and have
the Deposit refunded to Purchaser, together with accrued interest, and neither
party shall have any further liability or obligations to the other hereunder and
except for such obligations for which this Contract provides shall survive the
expiration or earlier termination of this Contract.
9.    Closing.
A.    Unless this Contract is terminated by Purchaser or Seller as herein
provided, the closing hereunder (the “Closing”) shall be conducted in escrow by
the Escrow Agent on or before that date which is forty five (45) days after the
end of the Review Period, (the “Closing Date”).
B.    At Closing, in addition to any other documents required to be delivered
under the terms of this Contract, Seller shall deliver or cause to be delivered
to Purchaser the following, copies of which shall be delivered to Purchaser five
(5) days prior to Closing for its review and approval:
1.    A special warranty deed containing the description of the Real Property
contained in Seller’s vesting deed, duly executed and acknowledged by Seller and
in proper form for recordation, conveying good, marketable fee simple title to
the Real Property, free and clear of all liens and encumbrances, other than the
Permitted Exceptions. If requested by Purchaser, Seller shall also deliver to
Purchaser a quitclaim deed containing a description of the Real Property derived
from the physical Survey obtained by Purchaser.
2.    A bill of sale or assignment of lease, as the case may be, without
representation or warranty from Seller, of all of the Additional Property, duly
executed and acknowledged by Seller.
3.    The originals of the Leases and Guarantees thereof, together with a valid
assignment, duly executed assigning to Purchaser all of Seller’s right, title
and interest, as landlord in and to the Leases and Guarantees thereof, free and
clear of all assignments, pledges or hypothecations thereof, which assignment
shall include Seller’s indemnity for all matters arising or asserted due to
events or occurrences arising on or before the Closing Date, and Purchaser’s
indemnity for such matters arising after the Closing Date.

12



--------------------------------------------------------------------------------




4.    Notice to the tenants under the Leases in the form approved by Purchaser
and in conformity with the requirements of the Leases, duly executed and
acknowledged by Seller, advising the tenants of the sale of the Property to
Purchaser and directing that rent and other payments thereafter be sent to
Purchaser (or its agent) at the address provided by Purchaser.
5.    A valid assignment, duly executed and acknowledged by Seller, assigning to
Purchaser all of Seller’s interest in and to guarantees, warranties and bonds
and other assets comprising the Property, together with the original of each
such guaranty, warranty, bonds and other related documents.
6.    To the extent they are in Seller’s possession or control, originals of all
certificates of occupancy, licenses, permits, authorizations and approvals
required by law and issued by all governmental authorities having jurisdiction
over the Real Property and copies of all certificates issued by the local board
of fire underwriters (or other body exercising similar functions).
7.    To the extent they are in Seller’s possession or control, a complete set
of the final working drawings, engineering plans, utilities lay-out plans,
topographical plans and the like used in the construction of the Improvements.
8.    Such affidavits or letters of indemnity as the Escrow Agent shall
reasonably require in order to issue policies of title insurance free of any
exceptions for unfiled mechanics, materialmen’s or similar liens and parties in
possession (other than the tenants under the Leases).
9.    A certificate of non-foreign status as required by Section 1445 of the
Internal Revenue Code.
10.    All keys, codes, or other security devices used in connection with the
operation of the Property.
11.    Seller’s certificate pursuant to Section 8 (A) (3) herein with respect to
its representations and warranties.
12.    Any other documents reasonably requested by Purchaser or    Purchaser’s
title insurance company in order to consummate the transaction contemplated by
this Contract.
C.    At Closing, in addition to any other documents required to be delivered
under the terms of this Contract, Purchaser shall deliver or cause to be
delivered the following:    
1.    Cash, wire transfer or other immediately available funds payable to Seller
in the amount of the funds at Closing as specified in Section 2 herein.
2.    An executed counterpart of the bill of sale or assignment of lease, as the
case may be, described in Section 9.B.2 herein.
3.    An executed counterpart of the assignment of Leases and Guarantees
described in Section 9.B.3 herein.
4.    An executed counterpart of the assignment of guarantees, warranties, etc.,
described in Section 9.B.5 herein.
10.    Adjustments.
The following shall be adjusted between Seller and Purchaser and shall be
prorated on a per diem basis as of the Closing Date, except as noted below:

13



--------------------------------------------------------------------------------




A.    All rents and other payments and obligations pursuant to the Leases. All
monies received after Closing from a tenant in arrears at Closing shall be first
applied to current rent, then to arrearages and any other amounts owing to
Seller. Purchaser shall be under no obligation to collect any arrearages owing
to Seller. Seller covenants and agrees, which covenant and agreement shall
survive closing, not to sue or otherwise assert a claim under any Lease against
any tenant of the Property that, at the time of assertion of the claim, is a
tenant at the Property or is otherwise obligated to Purchaser under a lease for
any portion of the Property.
B.    Real estate taxes (on the basis of the actual fiscal years for which such
taxes are assessed), personal property taxes, and assessments on the Property
shall be apportioned pro rata between Seller and Purchaser, with Seller
responsible for the same to and including the day prior to the Closing Date and
Purchaser responsible for the same from and after the Closing Date. In the event
that as of the Closing date the actual tax bills for the tax year or years in
question are not available and the amount of taxes to be prorated as aforesaid
cannot be ascertained, then rates and assessed valuation for the previous year,
with known changes, shall be used at Closing and after the Closing occurs and
when the actual amount of taxes for the year in question shall be determinable,
such taxes will be re-prorated between the parties to reflect the actual amount
of such taxes. Purchaser shall receive a credit in an amount equal to any taxes
and assessments unpaid as of the Closing Date and for which Seller is
responsible hereunder. Seller shall receive a credit in an amount equal to any
taxes and assessments which have been paid by Seller applicable to periods on or
after the Closing Date.
C.    Seller shall pay to Purchaser at Closing, by credit against the Purchase
Price, all security deposits paid by tenants under the Leases, including any and
all interest accrued thereon.
D.    (i)    Seller shall pay the amount of all transfer fees and recording
taxes or charges on the deed conveying the Real Property to Purchaser and one
half of the fees charged by the Escrow Agent to act as settlement agent.
(ii)    Purchaser shall pay at Closing the cost of any title insurance premium
and any endorsements to the policy of title insurance, the cost of Purchaser’s
Survey, the cost of recording any security instruments required by any lender,
and one-half of escrow fees charged by Escrow Agent to act as settlement agent.
Purchaser shall also pay all costs arising from or related to Purchaser’s
studies and activities under the Review Period.
E.    All utilities, real estate taxes, operating expenses and other
apportionable income and expenses paid or payable by Seller, including without
limitation, Common Area Maintenance charges due under the Leases (collectively
“CAM Charges”), shall be apportioned pro rata on a per diem basis as of 12:01
A.M. on the date of Closing. Seller shall use its best efforts to cause any and
all public utilities serving the Property to issue final bills to Seller on the
basis of readings made as of Closing and all such bills shall be paid by Seller.
At Closing, Purchaser and Seller shall perform a final reconciliation of the CAM
Charges due under the Leases for the calendar year up to the date of Closing
(the “Short Year”) as follows: (i) Purchaser shall pay to Seller the amount by
which the CAM Charges and taxes actually paid by Seller during such Short Year
exceed that portion of funds Seller collected from tenants for CAM Charges and
taxes (which are not otherwise paid directly by such tenants) during the Short
Year, or (ii) Seller shall pay to Purchaser the amount by which that portion of
funds Seller collected from tenants for CAM Charges and taxes (which are not
otherwise paid directly by such tenants) during the Short Year exceeds the CAM

14



--------------------------------------------------------------------------------




Charges and taxes actually paid by Seller during such Short Year. Seller shall
provide all relevant information regarding such final reconciliation of the CAM
Charges to Purchaser at least ten (10) business days prior to Closing.
F.    With the exception of any adjustments to be made following the Closing
Date, (a) if a net amount is owed by Seller to Purchaser pursuant to this
Section 10, such amount shall be credited against the Purchase Price, and (b) if
a net amount is owed by Purchaser to Seller pursuant to this Section 10, such
amount shall be added to the Purchase Price.
11.    Possession.     Possession of the Property shall be delivered as of the
Closing Date, subject only to the Leases and the Permitted Exceptions.
12.    Condemnation.     In the event that any eminent domain proceeding
(including a temporary taking) affecting the Real Property or any part thereof
or affecting any of the rights of the tenants under the Leases is commenced or
threatened by a governmental body having the power of eminent domain (a
“Condemnation”), Seller shall immediately give Purchaser written notice thereof,
and in the event, in Purchaser’s sole opinion, such Condemnation has no material
adverse effect on the Property, Purchaser shall receive the award resulting from
the Condemnation, (or if not then received, the right to the same shall be
assigned to Purchaser), and this transaction shall be closed in the same manner
as if no such Condemnation or other taking shall have occurred. However, if any
such Condemnation has, or will have, in Purchaser’s sole opinion, a material
adverse effect on the Property, Purchaser may terminate this Contract, in which
event the Escrow Agent shall immediately forward the Deposit to Purchaser, and
neither party shall have any further liability or obligations to the other
hereunder; provided, however, that the indemnity contained in Section 3 (A)
herein shall survive.
13.    Seller’s Default.     In the event Seller shall be in breach or violation
of this Contract, or shall fail or refuse to perform its obligations under this
Contract before Closing, then Purchaser’s exclusive remedies shall include the
right to either (i) terminate this Contract upon written notice to Seller and
receive back the full amount of the Deposit, and upon the return of same, the
parties hereto shall have no further rights, obligations or liabilities with
respect to each other hereunder, or (ii) demand and compel by legal proceedings
(including specific performance) Seller’s full compliance with the terms of this
Contract, including, without limitation, the immediate conveyance of the
Property by Seller on the terms and conditions contained in this Contract.
Additionally, if (a) Seller shall be in breach of any representation or warranty
made by Seller in this Contract for reasons under Seller’s control or (b) Seller
intentionally or consensually sells, leases, conveys (absolutely or as
security), grants a security interest in, or otherwise encumbers or disposes of,
any portion of the Property without the express prior written consent of
Purchaser and Purchaser elects to terminate this Contract pursuant to clause (i)
above in this Section 13, then Seller shall reimburse Purchaser for all of
Purchaser’s out-of-pocket expenses incurred with respect to this Contract and/or
the Property up to and not to exceed $50,000. In the event Closing occurs and
Seller shall be in breach or violation of this Contract, or shall fail or refuse
to perform its obligations under this Contract and such matter is discovered
subsequent to Closing then Purchaser may seek any and all remedies provided by
law or equity.
14.    Purchaser’s Default; Liquidated Damages.     In the event Purchaser shall
be in breach or violation of this Contract, or shall fail or refuse to perform
its obligations under this Contract the Deposit shall be forwarded by Escrow
Agent to Seller on demand, or if such breach

15



--------------------------------------------------------------------------------




or violation or failure or refusal to perform its obligations under this
Contract by Purchaser occurs during the Review Period then Purchaser shall
deliver Fifty Thousand and 00/100 Dollars ($50,000.00) to Seller, which is
hereby agreed to be adequate liquidated damages for Purchaser’s default
hereunder, and Seller shall have no other rights or remedies. The parties
acknowledge that the Deposit represents a reasonable effort to ascertain the
damages to Seller in the event of a Purchaser default, which damages are
difficult or impossible to quantify.
15.    Broker’s Commission.     Seller shall be solely responsible for, and
shall pay in cash at Closing, and only if Closing shall occur, a real estate
commission to Stephen Gerdon/Nation’s Capital Realty Advisors, LLC (the
“Broker”) pursuant to the terms of a separate agreement. Seller represents and
warrants to Purchaser, and Purchaser represents and warrants to Seller that
except as provided in the preceding sentence no commissions are due and owing to
any real estate broker or salesperson in connection with this transaction
arising out of its actions. Seller and Purchaser hereby each agree to indemnify,
defend and hold the other harmless from and against any claim for any real
estate commission or similar fee arising out of its actions concerning the
purchase and sale of the Property as contemplated by this Contract. Seller
acknowledges that Purchaser has disclosed that certain of its principals are
licensed real estate agents in the Commonwealth of Virginia.
16.    Insurance; Risk of Loss.     At all times until the Closing has been
consummated, Seller shall maintain in full force and effect casualty and
liability insurance on or with respect to the Property, it being understood and
agreed that all risk of loss with respect to the Property shall remain with
Seller through Closing. In the event that prior to the Closing Date, the
Improvements on the Property are damaged, destroyed, or rendered unusable, in
whole or in part, by fire or other cause, then the Purchaser may terminate this
Contract by notice to the Seller within ten (10) days of Purchaser’s receipt of
Seller’s notice of such damage or proceeding, in which case the Deposit shall be
refunded to Purchaser, and thereafter neither party shall have any further
obligation or liability to the other by virtue of this Contract, except as
otherwise expressly provided herein.
17.    Survival of Covenants.    All covenants, representations and warranties
made by Seller and Purchaser shall survive the Closing for a period of one year
after Closing. The above limitations shall not apply to any covenants,
representations or warranties contained in any deed of bargain and sale made by
Seller to Purchaser.
18.    Assignment.    Purchaser’s rights under this Contract shall be assignable
by Purchaser, without further consent of Seller, to an entity affiliated with or
controlled by Purchaser or any of Purchaser’s principals.
19.    Notices.     All notices, requests or other communications permitted or
required under this Contract shall be in writing and shall be communicated by
personal delivery, by nationally recognized overnight delivery service (such as
Federal Express), by certified mail, return receipt requested, by electronic
mail or by facsimile transmission to the parties hereto at the addresses shown
below, or at such other address as any of them may designate by notice to each
of the others. Notice given by facsimile shall be effective as of the successful
transmission of the facsimile (as evidenced by a successful transmission report
generated by the sender’s facsimile equipment), but only if notice is sent the
same day by another method permitted by this Section 19.
Seller:


ERP BRYAN STATION, LLC

16



--------------------------------------------------------------------------------




c/o Piedmont Land Development, Inc.
568 Jetton Street, Suite 200
Davidson, NC 28036
Attn: Ron L. Turner, Jr.
Telephone: 704.895.2084
Fax: 704.895.2087
Email: turner@piedmontlanddevelopment.com


Copy to:
Kirk Palmer & Thigpen, P.A.
1300 Baxter Street, Suite 300
Charlotte, North Carolina 28204
Attn: William B. Kirk, Jr.
Telephone: 704.332.8281
Fax: 704.927.9265
Email: wbkirk@kptlaw.com


Purchaser:


Dave Kelly
Wheeler Interests, LLC
2529 Virginia Beach Boulevard
Virginia Beach, Virginia 23452
Telephone: 757.627.9088
Fax: 757.627.9081
Email: dkelly@WHLR.us


Copy to:


Stuart A. Pleasants, Attorney at law
Stuart A. Pleasants, P. C.
2529 Virginia Beach Boulevard
Virginia Beach, Virginia 23452
Telephone: 757.275.7634
Fax: 757.627.9081
Email: stuartpleasants@verizon.net


Escrow Agent:


Cheryl L. Voll
Bingham Greenebaum Doll LLP
300 West Vine Street, Suite 1100 | Lexington, KY  40507
Direct: 859-288-4687 | Fax: 859-367-3867 | Cell:  859-967-7592
Email: cvoll@bdglegal.com

17



--------------------------------------------------------------------------------






20.    Escrow.     Upon its receipt thereof, Escrow Agent shall deposit the
Deposit in a federally insured interest bearing account, with all accrued
interest earned thereon to be added to and deemed a part of the Deposit. Except
as otherwise provided in this Contract, the Deposit shall be delivered by Escrow
Agent to Seller on the Closing Date for application against the Purchase Price;
provided, however, if Purchaser shall be entitled to a refund of the Deposit in
accordance with the terms of this Contract, Escrow Agent shall promptly refund
the Deposit to Purchaser. Escrow Agent shall have no liability to any party
hereto in acting or refraining from acting hereunder except for willful
malfeasance and shall perform such function without compensation. In the event
of any dispute between the parties hereto or between Escrow Agent and Seller or
Purchaser, Escrow Agent may deposit the Deposit in a court of competent
jurisdiction for the purpose of obtaining a determination of such controversy.
Seller and Purchaser agree to execute and deliver an escrow agreement in the
form designated by Escrow Agent or in form and content as contained in the
escrow agreement (the “Escrow Agreement”) attached hereto as Exhibit “G”.
21.    Like Kind Exchange Under Section 1031 of the Internal Revenue Code. The
parties acknowledge that Seller or Purchaser may wish to enter into a like kind
exchange (either simultaneous or deferred) with respect to the Property (the
“Exchange”) pursuant to the applicable provisions of Section 1031 of the
Internal Revenue Code of 1986, as amended. Notwithstanding anything to the
contrary contained in this Contract, Seller or Purchaser shall have the right to
assign its interest under this Contract without the other party’s consent for
the sole purpose of enabling the assigning party to effectuate the Exchange,
including execution of any necessary acknowledgment documents; provided,
however, that notwithstanding any such assignment, the assigning party shall not
be released from any of its liabilities, obligations or indemnities under this
Contract. The other party shall cooperate in all reasonable respects with the
assigning party to effectuate such Exchange; provided, however, that:
A.    Closing shall not be extended or delayed by reason of such Exchange;
B.    The non-assigning party shall not be required to incur any additional cost
or expense as a result of such Exchange, and the assigning party shall
forthwith, on demand, reimburse the non-assigning party for any additional cost
or expense excepting for attorney’s fees incurred by the non-assigning party as
a result of the Exchange in reviewing documents; and
C.    The assigning party’s ability to consummate the Exchange shall not be a
condition to the obligations of assigning party under this Contract, and the
non-assigning party does not warrant and shall not be responsible for any of the
tax consequences to assigning party with respect to the transactions
contemplated hereunder.


22.    Miscellaneous.
A.This Contract shall be governed by, construed and enforced under the laws of
the State of Kentucky without regard to its conflicts of laws provisions.
B.This Contract sets forth the entire agreement and understanding between the
parties with respect to the transactions contemplated hereby and supersedes all
prior agreements, arrangements and understandings which led to the subject
matter hereof.

18



--------------------------------------------------------------------------------




C.All the terms, covenants, representations, warranties and conditions of this
Contract shall be binding upon, and inure to the benefit of and be enforceable
by, the parties hereto and their respective heirs, personal representatives,
executors, successors and permissible assigns.
D.Failure of any party at any time or times to require performance of any
provisions herein shall in no manner affect the right at a later time to enforce
the provision. No waiver by either party of any condition, or the breach of any
term, covenant, representation or warranty contained in this Contract, whether
by conduct or otherwise, in any one of more instances, shall be deemed a further
or continuing waiver of condition or covenant, representation or warranty
contained in this Contract.
E.Any amendment or modification of this Contract shall be made in writing
executed by the party sought to be charged thereby.
F.Wherever used herein, the singular shall include the plural, the plural shall
include the singular and the use of any gender shall include all other genders.
If Seller consists of more than one individual or entity, all individuals and
entities comprising Seller shall be jointly and severally liable under this
Contract. In this Contract, whenever general words or terms are followed by the
word “including” (or other forms of the word “include”) and words of particular
and specific meaning, shall be deemed to include the words “including without
limitation,” and the general words shall be construed in their widest extent,
and shall not be limited to persons or things of the same general kind or class
as those specifically mentioned in the words of particular and specific meaning.
G.The captions and Section headings contained herein are for convenience only
and shall not be used in construing or enforcing any of the provisions of this
Contract.
H.This Contract may be executed by facsimile or electronic mail in two (2) or
more counterparts, each of which shall be deemed an original hereof, but all of
which, together, shall constitute a single agreement. If executed by facsimile
or electronic mail, the parties to this Contract may rely on an electronic copy
or facsimile copy as an original.
I.Time is of the essence with respect to every provision of this Contract.
J.If the expiration of any time period measured in days occurs on a Saturday,
Sunday or legal holiday, such expiration shall automatically be extended to the
next day which is not a Saturday, Sunday or legal holiday.
K.In the event of any litigation between the parties hereto with respect to this
Contract, the non-prevailing party in such litigation shall pay any and all
costs and expenses incurred by the other party in connection with such
litigation, including, without limitation, court costs (including costs of any
trial or appeal therefrom) and reasonable attorneys' fees and disbursements.
[Balance of Page Intentionally Left Blank]

19



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement.


PURCHASER:


WHEELER INTERESTS, LLC


/s/ Jon S. Wheeler
By Jon S. Wheeler, its Managing Member












SELLER:
ERP BRYAN STATION, LLC


By:    Piedmont Land Development, Inc., its Manager


/s/ Ron L. Turner, Jr.
By: Ron L. Turner, Jr., President







20

